MEMORANDUM DECISION.
Dennis P. Lydon is charged with operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312, and operating after suspension, 29 M.R.S.A. § 2184. On December 1, 1981, and again on March 5, 1982, Lydon filed in the Superior Court, Sagadahoc County, papers labeled “Defendant’s Notice of Claim of Appeal” wherein he attempted to appeal certain interlocutory rulings of the Superior Court. No judgment of conviction has been entered on either charge.
*486Despite the prosecution’s failure to file motions to dismiss these appeals, we do not hesitate to raise the issue on our own motion. Lydon has suggested no reason why we should relax for this case our requirement that a criminal case proceed to final judgment before we review a defendant’s claims of error. See State v. Bassford, Me., 440 A.2d 1059, 1061 (1982). Accordingly, we dismiss both appeals in both cases for lack of a final judgment.
The entry is:
In Superior Court Docket No. CR 81-171, Appeal Dismissed.
In Superior Court Docket No. CR 81-172, Appeal Dismissed.
All concurring.